

CONFIRMATION
 
TO: Wells Fargo Bank, N.A., not individually but solely as securities
administrator on behalf of Carrington Mortgage Loan Trust, Series 2007-HE1 with
respect to the Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed
Pass-Through Certificates
9062 Old Annapolis Road
Columbia, Maryland 21045
 
Attention:     Client Manager Carrington Mortgage Loan Trust, 2007 HE1
Telephone:    (410) 884 2000
Facsimile:        (410) 715 2380


FROM:            Swiss Re Financial Products Corporation
         55 East 52nd Street
         New York, New York 10055
Attention:     Head of Operations
Telephone:    (212) 407-7322
Facsimile.      (917) 322-7201
 
CC:
Attention:     Head of Legal
Facsimile:        (212) 317-5474
 
DATE:             July 12, 2007
 
Transaction Reference Number: 1590352 - Class A Certificates
 
Dear Sir/Madam,
 
The purpose of this letter agreement is to confirm the terms and conditions of
the transaction entered into between Wells Fargo Bank, N.A., not individually
but solely as securities administrator on behalf of the Carrington Mortgage Loan
Trust, Series 2007-HE1 with respect to the Carrington Mortgage Loan Trust,
Series 2007-HE1 Asset-Backed Pass-Through Certificates, and Swiss Re Financial
Products Corporation, a corporation organized under the laws of the State of
Delaware (each a “party” and together “the parties”) on the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified in paragraph 1 below. In this
Confirmation, “Party A” means Swiss Re Financial Products Corporation, and
“Party B” means Carrington Mortgage Loan Trust, Series 2007-HE1, by Wells Fargo
Bank, N.A., not individually but solely as securities administrator on behalf of
the Carrington Mortgage Loan Trust, Series 2007-HE1 with respect to the
Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed Pass-Through
Certificates.
 
The definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc. (the
“Definitions”), are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.
 
Other capitalized terms used herein (but not otherwise defined) shall have the
meaning specified in that certain Pooling and Servicing Agreement, dated as of
June 1, 2007 (the “Pooling and Servicing Agreement”), among Stanwich Asset
Acceptance Company, L.L.C., as Depositor, EMC Mortgage Corporation, as Interim
Servicer Carrington Mortgage Services, LLC, as Servicer, Wells Fargo Bank, N.A.
as Master Servicer and Securities Administrator and HSBC Bank USA, National
Association, as Trustee (the “Trustee”).
 

--------------------------------------------------------------------------------


 
1. This Confirmation evidences a complete binding agreement between the parties
as to the terms of the Transaction to which this Confirmation relates. In
addition, the parties agree that for the purposes of this Transaction, this
Confirmation will supplement, form a part of, and be subject to that 1992 ISDA
Master Agreement (the “Master Agreement”) dated as of July 12, 2007, between the
parties. In the event of any inconsistency between the provisions of the Master
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of this Transaction.
 
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:
 
Notional Amount:
As set forth in Schedule A attached hereto
Trade Date:
June 21, 2007
Effective Date:
July 12, 2007
Termination Date:
May 25, 2011, subject to adjustment in accordance with the Following Business
Day Convention with respect to Floating Amounts and subject to No Adjustment
with respect to Fixed Amounts.
Fixed Amounts:
 
Fixed Rate Payer:
Party B
Fixed Rate Payer Payment Dates:
The business day prior to the 25th of each month subject to adjustment in
accordance with the Following Business Day Convention.
Fixed Rate Payer Period End Dates:
The 25th of each month, commencing on July 25, 2007 and ending on the
Termination Date, with No Adjustment.
Fixed Rate:
5.46%
Fixed Rate Day Count Fraction:
30/360
Floating Amounts:
 
Floating Rate Payer:
Party A
Floating Rate Payer Payment Dates:
The business day prior to the 25th of each month subject to adjustment in
accordance with the Following Business Day Convention.
Floating Rate Payer Period End Dates:
The 25th of each month, commencing on July 25, 2007 in accordance with the
Following Business Day Convention.
Floating Rate for initial Calculation Period:
To be determined
Floating Rate Option:
USD-LIBOR-BBA
Designated Maturity:
One month
Spread:
None
Floating Rate Day Count Fraction:
Actual/360
Reset Date:
First day of each Calculation Period
Compounding:
Inapplicable
Business Days:
New York
Additional Payment:
Party A will pay $165,000 to Party B on July 12, 2007.
Calculation Agent:
Party A; provided, however, if an Event of Default has occurred with respect to
Party A, a Reference Market-maker, as designated by Party B, shall be the
Calculation Agent.

 

--------------------------------------------------------------------------------


3. Account Details.
 
Account for payments to Party A:
 

 
PAYMENT INSTRUCTION:
JP Morgan Chase Bank
ABA#: 021-000-021
Swift: CHASUS33
For the Account of Swiss Re Financial Products
ACCT #: 066-911184
 
 
 
 
 
 
 
 

 
Account for payments to Party B:
 

 
PAYMENT INSTRUCTION:
Wells Fargo Bank, National Association
ABA#: 121-000-248
ACCT #: 3970771416
ACCT NAME: Corporate Trust Clearing
For further credit to ACCT #: 53161901
REF: Client Manager - Carrington Mortgage Loan Trust 2007-HE1

 
4. Please confirm that the foregoing correctly sets forth the terms and
conditions of our agreement by returning within three (3) Business Days via
telecopier an executed copy of this Confirmation. Failure to respond within such
period shall not affect the validity or enforceability of this Transaction.
 
Yours sincerely,
 
SWISS RE FINANCIAL PRODUCTS CORPORATION
 
By: /s/Joseph Gullo                       
Name: Joseph Gullo
Title: Assistant Vice-President
 
Confirmed as of the date above:
 
By: WELLS FARGO BANK, N.A., not individually but solely as securities
administrator on behalf of Carrington Mortgage Loan Trust, Series 2007-HE1 with
respect to the Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed
Pass-Through Certificates
 
By: /s/Darron C. Woodus             
Name: Darron C. Woodus
Title: Assistant Vice-President
 

--------------------------------------------------------------------------------


 
SCHEDULE A to the Confirmation dated as of July 12, 2007,
 
Re: Reference Number 1590352
 
Amortization Schedule. Floating Rate Payer Period End Dates shall be subject to
adjustment in accordance with the Following Business Day Convention, however,
Fixed Rate Payer Period End Dates will use No Adjustment.
 
From and including
To but excluding
Notional Amount
(USD)
 
July 25, 2007
August 25, 2007
359,280,000.00
August 25, 2007
September 25, 2007
356,323,282.43
September 25, 2007
October 25, 2007
352,160,929.66
October 25, 2007
November 25, 2007
346,782,653.58
November 25, 2007
December 25, 2007
340,188,223.65
December 25, 2007
January 25, 2008
332,388,231.06
January 25, 2008
February 25, 2008
323,404,599.22
February 25, 2008
March 25, 2008
313,270,989.20
March 25, 2008
April 25, 2008
302,033,307.78
April 25, 2008
May 25, 2008
289,750,783.92
May 25, 2008
June 25, 2008
276,553,921.44
June 25, 2008
July 25, 2008
262,846,931.46
July 25, 2008
August 25, 2008
249,769,352.98
August 25, 2008
September 25, 2008
237,291,875.94
September 25, 2008
October 25, 2008
225,386,570.52
October 25, 2008
November 25, 2008
214,026,821.57
November 25, 2008
December 25, 2008
203,187,266.17
December 25, 2008
January 25, 2009
192,843,734.22
January 25, 2009
February 25, 2009
182,973,191.83
February 25, 2009
March 25, 2009
173,546,515.25
March 25, 2009
April 25, 2009
164,446,043.61
April 25, 2009
May 25, 2009
154,951,551.18
May 25, 2009
June 25, 2009
135,968,534.65
June 25, 2009
July 25, 2009
119,475,950.99
July 25, 2009
August 25, 2009
105,130,208.79
August 25, 2009
September 25, 2009
92,658,898.88

 

--------------------------------------------------------------------------------


 
From and including
To but excluding
Notional Amount
(USD)
 
September 25, 2009
October 25, 2009
82,083,102.15
October 25, 2009
November 25, 2009
76,802,135.10
November 25, 2009
December 25, 2009
76,802,135.10
December 25, 2009
January 25, 2010
76,802,135.10
January 25, 2010
February 25, 2010
76,802,135.10
February 25, 2010
March 25, 2010
73,347,579.00
March 25, 2010
April 25, 2010
69,647,764.20
April 25, 2010
May 25, 2010
65,695,854.61
May 25, 2010
June 25, 2010
61,989,866.72
June 25, 2010
July 25, 2010
58,557,137.31
July 25, 2010
August 25, 2010
55,370,451.79
August 25, 2010
September 25, 2010
52,487,945.84
September 25, 2010
October 25, 2010
49,977,421.90
October 25, 2010
November 25, 2010
47,616,191.70
November 25, 2010
December 25, 2010
45,374,229.15
December 25, 2010
January 25, 2011
43,245,227.26
January 25, 2011
February 25, 2011
41,223,063.19
February 25, 2011
March 25, 2011
39,302,050.03
March 25, 2011
April 25, 2011
37,476,822.85
April 25, 2011
May 25, 2011
35,742,314.31
May 25, 2011
June 25, 2011
34,093,749.14



 

--------------------------------------------------------------------------------

